Citation Nr: 0333117	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  97-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied an increased rating for 
major depression; and an April 2002 rating decision that 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Recent decisions by the Court 
have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In his March 2003 substantive appeal on the issue of 
entitlement to a total disability rating based on individual 
unemployability, the veteran reported that he had submitted 
a request to obtain medical records from Drs. Alvarez and 
Rodriguez in May 2002, and that the RO had not obtained 
these reports.  On the substantive appeal, there is a 
notation to the effect that these records had been obtained 
and considered.  However, a review of the file reveals that 
the most recent reports from these physicians are dated in 
June 2001.  Therefore, the Board finds that an attempt to 
obtain any current records from these doctors should be 
made.  

Additionally, the most recent VA mental examination was 
conducted in August 2000.  Another examination would be 
helpful in order to ascertain the severity of his current 
psychiatric disability.  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
concluded that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice and that a waiver must be submitted by him if he 
wishes his case to be returned to the Board prior to the 
expiration of that one-year period.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  After the appropriate release is 
obtained, the RO should obtain treatment 
records from Drs. Alvarez and Rodriguez 
dated from July 2001 to the present.  

3.  The veteran should be afforded a VA 
mental examination to ascertain the 
current severity of his service-connected 
major depression.  The claims folder 
should be made available to the examiner 
for review before the examination.  After 
a thorough examination and a review of 
the claims file, the examiner should 
comment on the level of social and 
industrial impairment the veteran 
exhibits due solely to the major 
depression.  The examiner should also 
assign a numerical score under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  

4.  Upon completion of the above, the 
claims should be readjudicated.  If 
either determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


